COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER GRANTING MOTION TO EXPEDITE ISSUANCE OF MANDATE

Appellate case name:      Lashun Davis v. The State of Texas

Appellate case number:    01-18-00519-CR

Trial court case number: 1150018

Trial court:              177th District Court of Harris County

Date motion filed:        December 10, 2019

Party filing motion:      Lashun Daivs

       The unopposed motion to expedite issuance of the mandate is granted. We direct the
Clerk of this Court to issue the mandate immediately. See TEX. R. APP. P. 18.1(c).
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting for the Court


Panel consists of Justices Kelly, Hightower, and Countiss.


Date: December 19, 2019